Title: To Thomas Jefferson from the Board of War, 13 November 1779
From: Board of War
To: Jefferson, Thomas


Williamsburg, 13 Nov. 1779. It is expedient to establish a small magazine in or near Staunton; Col. Sampson Matthews is to be furnished  with money and implements to complete it as soon as possible. Rifles in his care should be repaired and he should have power to sell some arms to defray the expense of repairing the rest, if that seems more expedient than drawing money. He should also be empowered either to dispose of the cattle at Tyger’s Valley or to have them driven to some place of rendezvous for the use of the western troops. Probably fifty recruits for the western service have been collected and must be outfitted. Shoes not being available in this quarter, someone in the back country should be furnished with public money to procure them there. Signed by Innes, Nelson, and Griffin.
